Exhibit 10.1

Stock Ownership Agreement

This STOCK OWNERSHIP AGREEMENT, dated as of May 30, 2008 (the “Agreement”), is
by and between Arbinet-thexchange, Inc., a Delaware corporation (“Arbinet”), and
the Singer Children’s Management Trust (the “Trust”), Gary Singer (“GS”) and
Karen Singer (“KS” and together with the Trust and GS, the “Singer Entities”).

WHEREAS, the Singer Entities are the beneficial owners of 3,849,674 shares of
common stock, par value $0.001 per share, of Arbinet (the “Common Stock”);

WHEREAS, GS acts as a consultant to the Trust;

WHEREAS, the Singer Entities may, from time to time, purchase additional shares
of the outstanding voting stock (as such term is hereinafter defined) of Arbinet
through open market purchases, privately negotiated transactions or otherwise;
and

WHEREAS, Arbinet and the Singer Entities wish to make certain agreements
regarding the Singer Entities ability to purchase additional shares of the
outstanding voting stock of Arbinet without being subject to limitations on
their ability to enter into business combinations (as such term is hereinafter
defined) with Arbinet.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Representations.

(a) Binding Agreement: Authority. Arbinet hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by Arbinet, and
is a valid and binding obligation of Arbinet, enforceable against Arbinet in
accordance with its terms. Each of the Singer Entities hereby represents and
warrants that this Agreement has been duly authorized, executed and delivered by
such Singer Entity, and is a valid and binding obligation of such Singer Entity,
enforceable against such Singer Entity in accordance with its terms.

(b) Share Ownership of Common Stock. The Trust hereby represents and warrants
that, as of the close of business on May 30, 2008, it was the owner (as such
term is hereinafter defined) of 3,849,674 shares of Common Stock, and that
neither it nor its Affiliates or Associates (as such terms are hereinafter
defined) own, or have any rights, options or agreements to acquire or vote, any
other shares of Common Stock. GS hereby represents and warrants that, as of the
date hereof, he does not own any shares of Common Stock, and that neither he nor
his Affiliates or Associates (other than the Trust) own, or have any rights,
options or agreements to acquire or vote, any other shares of Common Stock. KS
hereby represents and warrants that, as of the date hereof, she does not own any
shares of Common Stock, and that neither she nor her Affiliates or Associates
(other than the Trust) own, or have any rights, options or agreements to acquire
or vote, any other shares of Common Stock. Each of the Singer Entities, together
with his, her or its Affiliates or Associates, is not an interested stockholder
(as such term is hereinafter defined).



--------------------------------------------------------------------------------

(c) Capitalization. Arbinet hereby represents and warrants that, at the close of
business on May 30, 2008, there were 24,983,570 shares of Common Stock and
issued and outstanding.

(d) Defined Terms. For purposes of this Agreement, the terms “Affiliate,”
“Associate,” “business combination,” “control,” “interested stockholder,”
“person,” “stock,” “voting stock,” “owner,” “own,” and “owned” shall have the
respective meanings set forth in Section 203 of the Delaware General Corporation
Law (the “DGCL”) in effect as of the date hereof. Any determination as to
whether ownership by the Singer Entities, together with their Affiliates and
Associates, equals or exceeds eighteen percent (18%) of the outstanding voting
stock of Arbinet shall be made on the basis of the number of shares of voting
stock of Arbinet that are outstanding as of the date of such determination.

Section 2. Approval of Acquisitions of Common Stock. Subject to the due
execution and delivery of this Agreement by the Singer Entities, the Board of
Directors of Arbinet has approved, for purposes of Section 203 of the DGCL, the
purchase by the Trust of up to eighteen percent (18%) of the outstanding voting
stock of Arbinet through open market purchases, privately negotiated
transactions or otherwise (the “Transaction”).

Section 3. Stock Ownership. As a condition to the approval by the Board of
Directors of Arbinet of the Transaction, if, at any time during the three
(3) year period from the date hereof, the Singer Entities, together with their
Affiliates and Associates, become the owner of eighteen percent (18%) or more of
the outstanding voting stock of Arbinet, the parties hereby agree that neither
the Singer Entities nor any of their respective Affiliates or Associates will be
able to engage in any business combination with Arbinet for a period of three
(3) years following the date on which the Singer Entities became the owner of
eighteen percent (18%) or more of the outstanding voting stock of Arbinet.
Without limiting the foregoing, each of the Singer Entities hereby represents
that any such business combination would be null and void.

(b) The restrictions contained in Section 3(a) of this Agreement shall not apply
if the Singer Entities, together with their Affiliates and Associates,
inadvertently become the owner of eighteen percent (18%) or more of the
outstanding voting stock of Arbinet (the “Inadvertent Transaction”) and (i) as
soon as practicable, but in any event within ten (10) business days of the
Inadvertent Transaction, the Singer Entities, together with their Affiliates and
Associates, divest themselves of ownership of a sufficient number of shares so
that the Singer Entities, together with their Affiliates and Associates, cease
to own eighteen percent (18%) or more of the outstanding voting stock of
Arbinet, and (ii) the Singer Entities, together with their Affiliates and
Associates, would not, at any time within the three (3) year period immediately
prior to a business combination between Arbinet and the Singer Entities, have
been the owner of eighteen percent (18%) or more of the outstanding voting stock
of Arbinet but for the Inadvertent Transaction.

(c) The restrictions contained in Section 3(a) of this Agreement shall not apply
if the Singer Entities would be entitled to rely on the exemptions from
prohibitions on business combinations set forth in Section 203(b)(6) of the
DGCL.

 

2



--------------------------------------------------------------------------------

(d) The restrictions contained in Section 3(a) of this Agreement shall not apply
if the Singer Entities, together with their Affiliates and Associates, become
the owner of eighteen percent (18%) or more of the outstanding voting stock of
Arbinet as a result of action taken solely by Arbinet; provided, that the
restrictions contained in Section 3(a) of this Agreement shall apply if the
Singer Entities, together with their Affiliates and Associates, thereafter
acquire additional shares of voting stock of Arbinet, except as a result of
further corporate action not caused, directly or indirectly, by the Singer
Entities or their respective Affiliates and Associates.

(e) Each of the Singer Entities agrees to cause its respective Affiliates and
Associates to comply with the terms of this Agreement, including the
restrictions on ownership set forth in this Section 3.

Section 4. Remedies. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any state or
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

Section 5. Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto. For the avoidance of
doubt, this Agreement does not supersede or replace that certain Settlement and
Standstill Agreement dated as of July 13, 2007 by and between Arbinet and the
Singer Children’s Management Trust, Karen Singer, and Gary Singer, which remains
in full force and effect in accordance with its terms.

Section 6. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be validly given, made or served, if in writing and sent by U.S.
registered mail, return receipt requested:

 

if to Arbinet:    Arbinet-thexchange, Inc.    Tower II, Suite 450    120 Albany
Street    New Brunswick, New Jersey 08901    Attention: General Counsel with a
copy to:    Goodwin Procter LLP    Exchange Place    Boston, Massachusetts 02109
   Attention: Joseph L. Johnson III

 

3



--------------------------------------------------------------------------------

if to the Singer Entities:    Singer Children’s Management Trust      Gary
Singer    Karen Singer    212 Vaccaro Drive    Cresskill, New Jersey 07626 with
a copy to:    Andrews Kurth LLP    450 Lexington Avenue    New York, New York
10017    Attention: Paul Silverstein

Section 7. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof. The parties, on behalf of itself and
its Affiliates and Associates, hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts in the State of Delaware and/or the
courts of the United States of America located in the State of Delaware for any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and agree not to commence any action, suit or
proceeding related thereto except in such courts. The parties, on behalf of
itself and its Affiliates and Associates, hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in the
courts in the State of Delaware and/or the courts of the United States of
America located in the State of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding in any such court has been brought in any
inconvenient forum.

Section 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 9. No Presumption Against Draftsman. Each of the undersigned parties
hereby acknowledges the undersigned parties fully negotiated the terms of this
Agreement, that each such party had an equal opportunity to influence the
drafting of the language contained in this Agreement and that there shall be no
presumption against any such party on the ground that such party was responsible
for preparing this Agreement or any part hereof. The headings contained in this
Agreement are for convenience purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 10. Enforceability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any such that is held invalid, void or unenforceable by a court of competent
jurisdiction. Each of the Singer Entities acknowledges that this Agreement shall
be binding upon each of their respective heirs, successors and assigns, and
agrees to take all action necessary to cause this Agreement to be binding on
such persons.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Stock Ownership
Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

ARBINET-THEXCHANGE, INC. By:  

/s/ William M. Freeman

Name:   William M. Freeman Title:   Chief Executive Officer and President SINGER
CHILDREN’S MANAGEMENT TRUST By:  

/s/ Karen Singer

Name:   Karen Singer, its Trustee

/s/ Gary Singer

Gary Singer, individually and as consultant to the Singer Children’s Management
Trust

/s/ Karen Singer

Karen Singer, individually